Citation Nr: 9910975	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-29 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for cause of death as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel







INTRODUCTION

The appellant is the widow of the veteran who had active 
service from June 1957 to June 1977.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office (RO).

2.  The veteran served on active duty during the Vietnam era 
from November 1966 to November 1967, during which time he was 
stationed at Udorn Airfield in Thailand.

3.  The veteran's commendations include the Vietnam Service 
Medal with one Bronze Service Star and the Republic of 
Vietnam Campaign Medal, and there is satisfactory evidence 
that the veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

4.  At the time of his death, the veteran was service-
connected for hypertension, gouty arthritis, and 
postoperative medial and lateral meniscectomy of the right 
knee with traumatic arthritis.  

5.  The death of the veteran was caused by lung cancer (oat 
cell carcinoma).






6.  Service-connected disability caused or contributed 
substantially and materially to cause the death of the 
veteran.


CONCLUSIONS OF LAW

1.  Lung cancer (oat cell carcinoma) is presumed to have been 
incurred during military service, and is therefore service-
connected.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.307, 3.309 (1998).

2.  A disease of service origin contributed substantially and 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Where a veteran served 90 days or more during a period of war 
and malignant tumors become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e).



To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under the laws administered by the Secretary, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

Personnel records reflect that the veteran served on active 
duty during the Vietnam era from November 1966 to November 
1967, during which time he was stationed at Udorn Airfield in 
Thailand.  They further reflect that the veteran's 
commendations included the Vietnam Service Medal with one 
Bronze Service Star and the Republic of Vietnam Campaign 
Medal.

The veteran received service connection for his only service-
connected disabilities by a rating decision in January 1978.  
At that time, the veteran received service connection for 
hypertension, gouty arthritis, and postoperative medial and 
lateral meniscectomy of the right knee with traumatic 
arthritis, based on service medical records and VA medical 
examination in November 1977.

In October 1996 and February 1997, the Service Department 
certified that the veteran served in Thailand from November 
1966 to November 1967.





In a witness statement dated in September 1997, a fellow 
service member of the veteran, J. B. M., indicated that he 
recalled that the veteran was in Saigon in March or April of 
1967, at which time he and the veteran spent a week working 
on a problem with a "program code."  Thereafter, he 
indicated that the veteran went to another base in Vietnam 
and spent an additional five days in an effort to solve a 
similar problem.

August 1996 private hospital records from O. R. Medical 
Center reflect a final diagnosis which included extensive 
metastatic oat cell carcinoma of the lung with bone marrow 
involvement. 

In an August 1996 death certificate, it was reported that the 
immediate cause of the veteran's death was lung cancer (oat 
cell carcinoma).


Analysis

Initially, the Board of Veterans' Appeals (Board) has 
determined that the appellant's claim is well grounded 
pursuant to 38 U.S.C.A. § 5107 in that her claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Once it has been determined that a claim 
is well grounded, the Department of Veterans Affairs (VA) has 
a statutory duty to assist the appellant in the development 
of evidence pertinent to that claim.  After reviewing the 
record, the Board is satisfied that all relevant, available 
evidence is on file and the statutory duty to assist the 
appellant in the development of evidence pertinent to her 
claim has been met.  38 U.S.C.A. § 5107.



First, as was noted above, the applicable regulations presume 
that a veteran who had active military, naval, or air service 
in the Republic of Vietnam during the Vietnam era was exposed 
to certain herbicide agents if he has one of the diseases 
listed in 38 C.F.R. § 3.309(e), unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a).  In this 
case, while the Board notes that the veteran's DD Form 214 
does not reflect the veteran's receipt of any commendations 
regarding service in Vietnam and that the Service Department 
was unable to confirm Vietnam service, the Service 
Department's inability to confirm Vietnam service does not 
constitute affirmative evidence that the veteran was not 
exposed to Agent Orange, and there was confirmation that the 
veteran served for a year in Thailand.  

Moreover, the veteran's service personnel records confirm 
that the veteran was awarded the Vietnam Service Medal and 
Republic of Vietnam Campaign Medal, and the appellant 
submitted a statement from the veteran's fellow service 
member that corroborates two of the veteran's temporary 
assignments to Vietnam, including one in which the witness 
actually assisted the veteran on his temporary duty 
assignment in Vietnam.  It is further noted that the 
veteran's period of relevant service is squarely within the 
Vietnam era.  See 38 C.F.R. § 3.2 (1998).  

Consequently, based on the above, and giving the appellant 
the benefit of the doubt, the Board finds that there is 
satisfactory evidence that the veteran had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam era and that the appellant is entitled to application 
of the presumptions relating to such service with respect to 
exposure to Agent Orange under 38 C.F.R. §§ 3.307, 3.309.  
The Board also notes that the cause of the veteran's death 
was lung cancer (oat cell carcinoma), and that this is one of 
the diseases for which presumptive service connection is 
permitted based on exposure to Agent Orange.  38 C.F.R. 
§§ 3.307, 3.309.  

Therefore, the Board finds that the veteran is properly 
service connected for cancer of the lung (oat cell carcinoma) 
pursuant to the provisions of 38 C.F.R. §§ 3.307, 3.309.  As 
the veteran's death certificate indicates that the cause of 
the veteran's death was lung cancer, the Board further finds 
that service connection for cause of the veteran's death is 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

